Exhibit 10.32

AMENDMENT NO. 1 TO THREE-YEAR CREDIT AGREEMENT

AMENDMENT dated as of May 18, 2012 to the Three-Year Credit Agreement dated as
of April 16, 2012 (the “Credit Agreement”) among GENERAL MILLS, INC. (the
“Company”), the several financial institutions from time to time party thereto
(collectively, the “Banks”; individually, a “Bank”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Agent”).

The parties hereto agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2 . Amendment. Section 7.04 of the Credit Agreement is amended to read
as follows:

Section 7.04. Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary (other than the Company or a
Subsidiary) except (a) as expressly permitted by this Agreement, (b) in
connection with the repurchase by the Company of common stock of the Company, or
(c) in the Ordinary Course of Business and pursuant to the reasonable conduct of
the business of the Company or such Subsidiary.

SECTION 3 . Representations of Company. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 4 of
the Credit Agreement will be true on and as of the Amendment Effective Date and
(ii) no Default or Event of Default will have occurred and be continuing on such
date.

SECTION 4 . Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 5 . Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page hereto by facsimile or electronic transmission (e.g.,
“pdf” or “tif”) shall be as effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

SECTION 6 . Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) the Agent shall have received from each of the
Company and Bank comprising the Majority Banks a counterpart hereof signed by
such party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

GENERAL MILLS, INC. By:  

/s/ Mike Zechmeister

  Name: Mike Zechmeister   Title:   Vice President, Treasurer JPMORGAN CHASE
BANK, N.A., as Administrative Agent and as a Bank By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director AgFirst Farm Credit Bank By:  

/s/ Bruce B. Fortner

  Name: Bruce B. Fortner   Title: Vice President Bank of China, New York Branch
By:  

/s/ Haifeng Xu

  Name: Haifeng Xu   Title: Assistant General Manager BARCLAYS BANK PLC By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President



--------------------------------------------------------------------------------

COBANK, ACB By:  

/s/ Michael Tousignant

  Name: Michael Tousignant   Title: Vice President CREDIT SUISSE AG, Cayman
Islands Branch By:  

/s/ Karl Studer

  Name: Karl Studer   Title: Director By:  

/s/ Stephan Brechtbuehl

  Name: Stephan Brechtbuehl   Title: Assistant Vice President Deutsche Bank AG
New York Branch By:  

/s/ Heidi Sandquist

  Name: Heidi Sandquist   Title: Director By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President GOLDMAN SACHS BANK USA By:  

/s/ Michelle Latzoni

  Name: Michelle Latzoni   Title: Authorized Signatory Morgan Stanley Bank, N.A.
By:  

/s/ Christopher Winthrop

  Name: Christopher Winthrop   Title: Authorized Signatory SOCIETE GENERALE By:
 

/s/ Yao Wang

  Name: Yao Wang   Title: Director



--------------------------------------------------------------------------------

Standard Chartered Bank By:  

/s/ James P. Hughes

  Name: James P. Hughes   Title: Director By:  

/s/ Robert K. Reddington

  Name: Robert K. Reddington  

Title: Credit Documentation Manager

          Credit Documentation Unit,

          WB Legal-Americas

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ David Kee

  Name: David Kee   Title: Managing Director THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. By:  

/s/ Christine Howatt

  Name: Christine Howatt   Title: Authorized Signatory

U.S. BANK NATIONAL ASSOCIATION

as a Bank

By:  

/s/ Ludmila Yakovlev

  Name: Ludmila Yakovlev   Title: AVP